STONE, C. J.
—
The object of the present suit is single, and the interest represented by each defendant bears on the question of any relief, complainant can obtain. This authorized the bringing of those several interests before the court in one and the same suit. The bill is not multifarious. — 1 Brick. Dig. 719, §§ 1158-9; Kingsbury v. Flowers, 65 Ala. 479 ; Randle v. Boyd, 73 Ala. 282; Bolman v. Lohman, 74 Ala. 507. The bill certainly contains equity.
Neither Sims nor Bayzor,'the husbands, were necessary or proper parties. The wives h,ad been relieved of the disabilities of coverture under the statute (Code of 1876, § 2731), and should have been sued alone. To this extent, the demurrers to the bill ought to have been sustained.
We think complainant showed a good reason for not giving notice of his application for the appointment of a receiver. Code, § 3881; Kerr on Receivers, 7, 8.
The order appointing a receiver is not found in this record, and we are left'to infer wh'at was done, from the subsequent order of the court, limiting his powers. Basing our impressions of the case on the affidavits found in the transcript, w-e doubt if complainant can ever show himself entitled to specific performance. It is not improbable, however, that it will appear, when the proof is taken, that, acting on the assumption he had acquired Mrs. Sims’ interest in the mill property, Adams did operate the mill in joint adventure, or partnership with Mrs. Bayzor, from some time in January, until he let his asserted interest to Sanders. If so, he is entitled to have the accounts taken and settled in this suit; and Mrs. Sims is a proper party to such settlement, to represent her own interests *398in the account, as the possible owner of the half interest in the property, which was operated in the name of Adams. We find no error in the chancellor’s refusal to discharge the receiver, and approve the order he made, modifying his powers. On the single question of parties,
Reversed and remanded.